Case: 12-1511   Document: 35     Page: 1     Filed: 10/23/2012




          NOTE: This order is nonprecedential.

   Wniteb $>tate~ qcourt of §ppeaI~
       for tbe jfeberaI Case: 12-1511    Document: 35     Page: 2   Filed: 10/23/2012




 FRANCESCA COSTANTINO V. CARSTEN SEILZ                   2


    Upon consideration thereof,

    IT Is ORDERED THAT:

    The motions are granted.

                                   FOR THE COURT


                                   /s/ Jan Horbaly
                                   Jan Horbaly
                                   Clerk
    s27